                     SABHARWAL & FINKEL, LLC
                                 Attorneys and Counselors at Law                            12/23/2019
                                    250 Park Avenue, 7th Floor
                                   New York, New York 10177
                                      Tel.: (646) 409-2789
                                      Fax.: (929) 214-4060


                                                                   December 23, 2019

Via ECF
Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    Navig8 Chemicals Asia Pte Ltd. v. Vedanta Limited
              16 Civ. 9799-LTS-KHP
              Chembulk Management Pte Ltd. v. Vedanta Limited et al
              16-cv-09827-LTS-KHP

        We are counsel for the Defendant, Vedanta Limited, et al. (“Vedanta”) in the above-
captioned action. We write to request that the Court adjourn the Settlement Conference,
presently scheduled for January 7, 2020, until January 31, 2019. The reason for this request is
that counsel for Vedanta will be out of town from December 28, 2019 through January 15, 2020.

       We have conferred with counsel for Vedanta, who consents to this request.

       We thank Your Honor for your attention to and consideration of this matter.

                                                          Respectfully Submitted,

                                                          /s/ Adam Finkel

                                                          Adam Finkel

cc: Michael Unger, Esq. (via ECF)

         The settlement conference in this matter scheduled for Tuesday, January 7,
         2020 is hereby converted to a telephone conference. In lieu of the settlement
         conference, counsel for the parties are directed to call Chambers for a
         telephonic conference on January 7, 2020 at 10:00 a.m. Please dial 212-805-0234
         with counsel for all parties on the line.

                                                   12/23/2019
